Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Page 6, lines 16-17 recite “amount of pressure force onto the supporting body”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “amount of pressure force [[onto]] on the supporting body”.  
Appropriate correction is required.

Claim Objections
Claims 2, 12-14 are objected to because of the following informalities:  
Claim 2 recites “a first position” and “a second position” in line 3. The Examiner believes that this is a typographical mistake since “a first position” and “a second position” were already introduce in claim 1, from which claim 2 depends. 
Claim 12 line 2 contains “(3)”. The Examiner believes that this is a typographical mistake and that the Applicant meant to delete this parenthetical.
Claim 13 contains two instances of “(partially)” in parenthesis. The Examiner is unclear as to the purpose of the parentheticals and will interpret claim 13 as if the word “partially” were not contained in parenthesis. 
Claim 14, line 3 recites “amount of pressure force onto the supporting body”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, 12-14, 18 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is similarly rejected by virtue of its dependency upon claim 4. 
Claim 6 recites the limitation "the position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the holding force" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the number" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the time" twice – once in line 4 and once in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the pressure sensor, which is not recited. How else would the controller be able to read a value indicative of an amount of pressure on the supporting body? Controllers, alone, cannot read pressure measurements.  
Claim 18 recites the limitation "the time” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites in lines 1-2 that “the integrated circuit controls the integrated circuit…” The Examiner is unclear how the integrated circuit controls itself. This may be a typographical mistake, and the Examiner cannot find any language that is similar to this claim limitation in the specification to understand what is intended by the Applicant. Clarification is required. For the purposes of examination, the Examiner will treat lines 1-2 of claim 26 as if it recites “controller controls the integrated circuit…”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 7-9 is/are rejected under 35 U.S.C. 103 as obvious over U.S. Publication No. 2015/0352295 to Burton et al., either alone, or in further view of U.S. Patent No. 4,034,743 to Greenwood et al., and/or in further view of U.S. Publication No. 2004/0102803 to Boecker et al.
Regarding claim 1, Burton et al. discloses a microneedle applicator system (Figs. 1-2F), the system comprising: 
an applicator (applicator 100) comprising an outer housing (formed by lower housing 110, reciprocating collar 112, and handle 140) and an electromechanical actuator (solenoid 180) arranged in the outer housing (see Fig. 1B) and arranged to apply a microneedle module (microneedle device 106) via a supporting body (piston face 122) onto skin (paragraph 60), the electromechanical actuator (solenoid 180) being arranged to displace the supporting body (piston face 122) between a first position 
a controller (logic board 184) arranged to control a velocity of the actuator (solenoid 180; going from no movement/when the microneedle device 106 is in the retracted position within the housing to an actuated position is control of a velocity of the actuator) and/or a pressure force of the actuator by regulating the power that is supplied to the actuator (providing power to the solenoid 180; paragraph 59), wherein the controller (logic board 184) comprises:
a switching circuitry for switching the power supplied to the actuator on and off (paragraphs 59).
Burton et al. does not expressly teach that there is an integrated circuit that is arranged to control the switching circuitry. 
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art that there is an integrated circuit that is arranged to control the switching circuitry in Burton et al. since it is common for logic boards to include integrated circuits and switching circuits on a single logic board (see for instance U.S. Patent No. 4,034,743 to Greenwood et al., col. 13, lines 58-61, teaching that it is known to have a controller (CPU 45) that takes the form of an integrated circuit chip and switching circuits (driving circuits) conveniently provided on a single logic board (col. 13, lines 58-61 of Greenwood et al.). It would have been obvious that the controller (logic board) of Burton et al. has an integrated circuit arranged to control the switching circuitry since such an arrangement is a convenient design (per the teachings of Greenwood et al., col. 13, lines 58-61). 
The Examiner is of the position that Burton et al., either alone, or in further view of Greenwood et al., teaches the claimed invention recited in claim 1. Nonetheless, the Examiner has further identified Boecker et al., which teaches an electromechanically driven actuator for a needled skin penetrating device that is controlled by a controller (processor) and that the controller (processor) controls a velocity of the actuator and/or a pressure force of the actuator by regulating the power that is supplied to the actuator (see paragraph 197 and claims 60-61).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the controller of the device of Burton et al., either alone or in further view of Greenwood et al., to control a velocity of the actuator and/or a pressure force of the actuator by regulating the power that is supplied to the actuator as taught by Boecker et al., in order to achieve a desired speed and/or pressure(application force) of the microneedles penetrating the skin (claims 60-61 of Boecker et al.). 
The device of Burton et al, either alone, or in further view of Greenwood et al., and/or in further view of Boecker et al., will hereinafter be referred to as the device of Burton et al, either alone, or in further view of Greenwood et al., and/or in further view of Boecker et al.
Regarding claim 2, the device of Burton et al, either alone, or in further view of Greenwood et al., and/or in further view of Boecker et al. teaches the claimed invention as discussed above concerning claim 1, and Burton et al. further teaches that the actuator comprises a solenoid (solenoid 180) arranged to move the supporting body from [[a]] the first position to [[a]] the second position within or outside the applicator. The Examiner notes that Boecker et al. similarly teaches a driver that is a solenoid (paragraphs 150 and 211) or a voice coil (claim 55).
Regarding claims 7-9, the device of Burton et al, either alone, or in further view of Greenwood et al., and/or in further view of Boecker et al. teaches the claimed invention as discussed above concerning claim 1, and the Examiner is of the position that the limitations of claims 7-9 are functional recitations and that the device of Burton et al, either alone, or in further view of Greenwood et al., and/or in further view of Boecker et al. is fully capable of performing the claimed function. Specifically, the structure of the device of Burton et al, either alone, or in further view of Greenwood et al., and/or in further view of Boecker et al.  is capable of being controlled in such a way that  I. at first, the position of the actuator is set in such a way that the supporting body protrudes out of the applicator; II. subsequently, after the applicator is applied to the skin by a user pressing the microneedle module via the supporting body onto skin the supporting body is partially protruded when the holding force is reached, the supporting body remains partially protruded for a predetermined period of time, for holding the microneedle module onto skin for the predetermined period of time; and III. subsequently, the supporting body is retracted into the applicator when a predetermined time is reached; as recited by claim 7; that  I. at first, the position of the actuator is 

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as obvious over Burton et al., either alone, or in further view of Greenwood et al., and/or in further view of Boecker et al., in further view of Boecker et al.
Regarding claim 16, the device of Burton et al, either alone, or in further view of Greenwood et al., and/or in further view of Boecker et al. teaches the claimed invention as discussed above concerning claim 1, and Boecker et al. further teaches a sensor (penetrating member sensor; claim 52) arranged to measure a velocity of the actuator (by way of measuring the velocity of the penetrating member; claim 52), wherein the controller (processor) is arranged to calculate or receive the measured velocity and to control an average velocity of the actuator between a retracted position and the second  position or the velocity at the second position using feedback of the velocity sensor (claims 52 and 57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have incorporated the sensor of Boecker et al. into the device of Burton et al, either 
The modified device of Burton et al, either alone, or in further view of Greenwood et al., and/or in further view of Boecker et al., in further view of Boecker et al. will hereinafter be referred to as the modified device of Burton et al, either alone, or in further view of Greenwood et al., and/or in further view of Boecker et al., in further view of Boecker et al. 
Regarding claim 17, the modified device of Burton et al, either alone, or in further view of Greenwood et al., and/or in further view of Boecker et al., in further view of Boecker et al. teaches the claimed invention as discussed above concerning claim 16, and Boecker et al. further teaches that the senor is a linear encoder (incremental encoder, claim 69, is known to be either a linear encoder or a rotary encoder). 
Regarding claim 18, the device of Burton et al, either alone, or in further view of Greenwood et al., and/or in further view of Boecker et al. teaches the claimed invention as discussed above concerning claim 1, and Boecker et al. further teaches that the controller is arranged to execute a software program (instructions based on user input) so as to digitally adjust the time that the supporting body is in the first and/or second position (see claim 74, dwell time of penetrating member in the target tissue) and/or delivers a required force to retain a drug delivery and/or sampling device for a pre-installed application time onto the skin.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have incorporated the software of Boecker et al. into the device of Burton et al, either alone, or in further view of Greenwood et al., and/or in further view of Boecker et al., in order to control the dwell time of the penetrating member (claim 74 of Boecker et al.). 

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as obvious over Burton et al., either alone, or in further view of Greenwood et al., and/or in further view of Boecker et al., in further view of Boecker et al., in further view of U.S. Publication No. 2012/0130207 to O’dea et al.
Regarding claim 14, the device of Burton et al, either alone, or in further view of Greenwood et al., and/or in further view of Boecker et al. teaches the claimed invention as discussed above concerning 
O’dea et al. a microneedle applicator (applicator 51; see Fig. 6) system that includes a pressure sensor (pressure sensor 55), situated between a microneedle module (microneedle element 2) and a supporting body (piston 52) for detecting the pressure at which the micro-needle element (microneedle element 2) is urged into engagement with the skin of the subject (abstract, and paragraph 128), and that a controller (electronic control circuit, not shown in the embodiment of Fig. 6, but disclosed, see paragraph 128) monitors signals from the sensor (pressure sensor 55) which are indicate the pressure with which the microneedle is being urged into engagement with the skin of the patient (paragraph 128).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Burton et al, either alone, or in further view of Greenwood et al., and/or in further view of Boecker et al. to have incorporate the feedback mechanism, as taught by Boecker et al., utilizing a pressure sensor element, as taught by O’dea et al., in order to control the position of the microneedle, and thus the supporting body attached thereto by detecting the pressure at which the micro-needle element (and thus the supporting body) is urged into engagement with the skin of the subject (paragraphs 128-130 of O’dea et al. and paragraph 19 of Boecker et al.). 
Regarding claim 15, the device of Burton et al either alone, or in further view of Greenwood et al., and/or in further view of Boecker et al. teaches the claimed invention as discussed above concerning claim 1, and Boecker et al. further teaches a feedback loop controls the position of the active penetrating member coupled to the drive force generator (paragraph 19); but Boecker et al. does not expressly state that the system comprises a pressure sensor, at least in use between the skin and the actuator, and arranged to sense an applied pressure on the supporting body, wherein the controller is arranged to control the power of the applicator using feedback from the pressure sensor.
O’dea et al. a microneedle applicator (applicator 51; see Fig. 6) system that includes a pressure sensor (pressure sensor 55), situated between a microneedle module (microneedle element 2) and an actuator (motor 54) (and therefore between the skin and the actuator) for detecting the pressure at which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Burton et al, either alone, or in further view of Greenwood et al., and/or in further view of Boecker et al. to have incorporate the feedback mechanism, as taught by Boecker et al., utilizing a pressure sensor element, as taught by O’dea et al., in order to control the position of the microneedle, and thus the supporting body attached thereto (paragraph 19 of Boecker et al.) by detecting the pressure at which the micro-needle element (and thus the supporting body) is urged into engagement with the skin of the subject (paragraphs 128-130 of O’dea et al.). 

Claim(s) 24-26 is/are rejected under 35 U.S.C. 103 as obvious over Burton et al., either alone, or in further view of Greenwood et al., and/or in further view of Boecker et al., in further view of U.S. Publication No. 2003/0193821 to Krieger et al. 
Regarding claims 24-26, the device of Burton et al, either alone, or in further view of Greenwood et al., and/or in further view of Boecker et al. teaches the claimed invention as discussed above concerning claim 1, but none of Burton et al., Greenwood et al., or Boecker et al., expressly teaches that the integrated circuit is arranged to generate a modulated digital signal to control the switching circuitry, as recited in claim 24; that the modulated digital signal is a pulse width modulated signal, as recited in claim 25; or that the controller controls the integrated circuit by setting or adjusting a duty cycle of the pulse width modulated signal, as recited in claim 26. 
Krieger et al. teaches that a technique for the switching of the switches 10, 12 is controlled by a pulse width modulation (PWM) controller 14. The PWM controller 14 may be a pulse width modulation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have utilized the switching control technique taught by Krieger et al. to control the switching function of the device of Burton et al, either alone, or in further view of Greenwood et al., and/or in further view of Boecker et al., since the switching technique taught by Krieger et al. was known in the art (paragraph 17 of Krieger et al.). 

Claim(s) 1, 4 and 6-9 is/are rejected under 35 U.S.C. 103 as obvious over U.S. Patent No. 9,629,991 to O’Brien, III et al., in further view of Greenwood et al.
Regarding claim 1, O’Brien, III et al. discloses a microneedle applicator system (Figs. 1-2B), the system comprising: 
an applicator (device 100) comprising an outer housing (housing 120 and housing of 110/210) and an electromechanical actuator (electric motor) arranged in the outer housing (col. 4, lines 56-57) and arranged to apply a microneedle module (plurality of needle 215a) via a supporting body (needle unit 215) onto skin (abstract), the electromechanical actuator (electric motor) being arranged to displace the supporting body (needle unit 215) between a first position (retracted position, Fig. 2B) in which the supporting body (needle unit 215) is positioned inside the housing (housing of 210), and a second position (actuated position, col. 5, lines 55-62)  in which the supporting body (needle unit 215) is substantially in line with an opening (opening housing 210) in the housing or outside the housing (based on the setting of the depth adjustment sleeve, the supporting body/needle unit can be adjusted to achieve this limitation);
a controller (circuitry; disclosed in col. 4, lines 56-57) arranged to control a velocity of the actuator (speed control, see col. 4, lines 56-60) and/or a pressure force of the actuator by regulating the power that is supplied to the actuator (col. 4, lines 56-60), wherein the controller (circuitry) comprises:
a switching circuitry for switching the power supplied to the actuator on and off (the examiner is of the position that the circuitry includes a switching circuit based on col. 4, lines 56-60).
O’Brien III, et al. does not expressly teach that there is an integrated circuit that is arranged to control the switching circuitry. 
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art that there is an integrated circuit that is arranged to control the switching circuitry in O’Brien III, et al. since it is common for associated circuitry to include integrated circuits and switching circuits (see for instance U.S. Patent No. 4,034,743 to Greenwood et al., col. 13, lines 58-61, teaching that it is known to have a controller (CPU 45) that takes the form of an integrated circuit chip and switching circuits (driving circuits) conveniently provided on a single logic board (col. 13, lines 58-61 of Greenwood et al.). It would have been obvious that the controller (associated circuitry) of O’Brien, III et al. has an integrated circuit arranged to control the switching circuitry since such an arrangement is a convenient design (per the teachings of Greenwood et al., col. 13, lines 58-61). 
The modified device of O’Brien, III et al., and Greenwood et al. will hereinafter be referred to as the modified device of O’Brien, III et al., and Greenwood et al.
Regarding claim 4, the modified device of O’Brien, III et al., and Greenwood et al. teaches the claimed invention as discussed above concerning claim 1, and O’Brien, III et al. further teaches that the applicator comprises an inner housing (base portion 205) adjustably arranged inside the outer housing (housing 210) wherein by adjusting the position of the inner housing (base portion 205) along a main axis of the actuator (relative to housing 210), the second position of the supporting body (needle unit 215) can be set between a zero-position in which the supporting body is substantially in line with the opening and a protruded position in which the supporting body is outside the outer housing (by adjusting the depth adjustment sleeve/housing 210 relative to the base portion 205, the distance that the needle unit 215 protrudes from the opening in the housing 210 is adjustable, and can be adjusted between a zero-position where the supporting body/needle unit 215 is substantially in line with the opening and a protruded position in which the supporting body/needle unit 215 is outside the outer housing; cols. 5-6, lines 50-6, and the examiner notes that the limitation “wherein by adjusting the position of the inner housing along a main axis of the actuator, the second position of the supporting body can be set between a zero-position in which the supporting body is substantially in line with the opening and a protruded position in which the supporting body is outside the outer housing” is a functional limitation and that the structure of O’Brien, III 
Regarding claim 6, the modified device of O’Brien, III et al., and Greenwood et al. teaches the claimed invention as discussed above concerning claim 1, and O’Brien, III et al. further teaches that the supporting body (needle unit 215) is adjustably arranged onto the actuator (relatively by way of adjusting the depth adjustment sleeve 210 on base portion 205) wherein by adjusting the position of the supporting body (needle unit 215) along a main axis of the actuator, the second position of the supporting body (needle unit 215) can be set between a zero- position in which the supporting body is substantially in line with the opening (opening of housing 210) and a protruded position in which the supporting body (needle unit 215) is outside the outer housing (housing 110/210) (by adjusting the depth adjustment sleeve/housing 210 relative to the base portion 205, the distance that the needle unit 215 protrudes from the opening in the housing 210 is adjustable, and can be adjusted between a zero-position where the supporting body/needle unit 215 is substantially in line with the opening and a protruded position in which the supporting body/needle unit 215 is outside the outer housing; cols. 5-6, lines 50-6, and the examiner notes that the limitation “wherein by adjusting the position of the supporting body along a main axis of the actuator, the second position of the supporting body can be set between a zero-position in which the supporting body is substantially in line with the opening and a protruded position in which the supporting body is outside the outer housing” is a functional limitation and that the structure of O’Brien, III et al. is fully capable of achieving the recited function. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01.
Regarding claims 7-9, the modified device of O’Brien, III et al., and Greenwood et al. teaches the claimed invention as discussed above concerning claim 1, and the Examiner is of the position that the second
Nonetheless, with specific regard to claims 8 and 9, O’Brien, III et al. teaches that  I. at first, the position of the actuator (electric motor) is set in such a way that the supporting body (needle unit 215) is inside the applicator (Fig. 2B); II. subsequently, after the applicator is placed onto skin by a user, the actuator (electric motor) moves the supporting body (needle unit 215) towards the skin until the 

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as obvious over O’Brien, III et al. and Greenwood et al., as applied to claim 1, in further view of U.S. Publication No 2004/0058882 to Eriksson et al.
Regarding claims 10-13,
Eriksson et al. teaches a reciprocating microneedling device (device 10, see Fig. 1), which has a microneedle module (microneedles 12) attached to a supporting body (support 16) and an electromechanical actuator (power source 18 and piston 20), wherein the supporting body (support 16) is propelled multiple times with a predetermined application frequency towards the second position (paragraph 55), as recited in claim 10; that the application frequency is adjustable between 0.01 mHz and 50 Hz (paragraph 55 of Eriksson et al. teaches a frequency between 8-50 oscillations/second, which falls within the claimed range), as recited in claim 11; that the controller is arranged to adjust the number of insertions between 2 and 10^6 (paragraph 55 of Eriksson et al. teaches a frequency between 8-50 oscillations/second, which falls within the claimed range), as recited in claim 12; or that the controller is arranged to adjust a time and/or ratio that the supporting body is in the second position and (partially) retracted in the outer housing of the applicator within one insertion cycle (paragraph 55 of Eriksson et al. teaches a frequency between 8-50 oscillations/second, which falls within the claimed range, and adjusting the frequency of oscillations/second would comprise adjusting the time/ratio that the supporting body is in the second position), wherein one insertion cycle is the time that the actuator is in the second position plus the time that the actuator is (partially) retracted into the outer housing of the applicator (this limitation is merely the definition of an oscillation; see paragraph 55 of Eriksson et al.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the modified device of O’Brien, III et al., and Greenwood et al. to operate according to the parameters taught by Eriksson et al., so that the modified device of O’Brien, III et al., and Greenwood et al. can be used to administer genetic material into a target treatment site, as these operating parameters are well suited for delivery of genetic material via a microneedling technique (paragraph 55 of Eriksson et al.). 

Claim(s) 24-26 is/are rejected under 35 U.S.C. 103 as obvious over O’Brien, III et al., and Greenwood et al., as applied to claim 1, in further view of Krieger et al. 
Regarding claims 24-26, the modified device of O’Brien, III et al., and Greenwood et al. teaches the claimed invention as discussed above concerning claim 1, but none of O’Brien, III et al., or Greenwood et al., expressly teaches that the integrated circuit is arranged to generate a modulated digital controller controls the integrated circuit by setting or adjusting a duty cycle of the pulse width modulated signal, as recited in claim 26. 
Krieger et al. teaches that a technique for the switching of the switches 10, 12 is controlled by a pulse width modulation (PWM) controller 14. The PWM controller 14 may be a pulse width modulation controller IC such as a Motorola TL 494. The controller 14 outputs a switching signal typically in the form of a variable duty cycle square wave that controls when the switches turn on and off (paragraph 17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have utilized the switching control technique taught by Krieger et al. to control the switching function of the modified device of O’Brien, III et al., and Greenwood et al., since the switching technique taught by Krieger et al. was known in the art (paragraph 17 of Krieger et al.). 

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMBER R STILES/Primary Examiner, Art Unit 3783